Name: Commission Regulation (EEC) No 1314/89 of 12 May 1989 authorizing Greece not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premiums in respect of wine-growing areas for the 1989/90 to 1995/96 wine years
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar;  cultivation of agricultural land;  agricultural structures and production
 Date Published: nan

 No L 131 /46 Official Journal of the European Communities 13. 5 . 89 COMMISSION REGULATION (EEC) No 1314/89 of 12 May 1989 authorizing Greece not to apply in certain areas the measures provided for in Council Regulation (EEC) No 1442/88 as regards the granting of permanent abandonment premium in respect of wine-growing areas for the 1989/90 to 1995/96 wine years question the quality policy ; whereas vines located in general on slpes which cannot be replaced by other crops are involved ; whereas the criteria selected correspond to those laid down in Article 12 ( 1 ) and (2) of Regulation (EEC) No 1442/88 ; whereas the . wine-growing potential of those areas as a whole is less than 1 0 % of the national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 (3), before 1 April 1989 Greece lodged a request with supporting documents for exclusion from the scope of the measures privided for in Regulation (EEC) n ° 1442/88 from the 1989/90 wine year ; Whereas areas planted within a quality wine for production area with wine varieties recognized as suitable for the production of quality wines psr in the area concerned for a series of designations of origin are covered by this Regulation in order not to all into question the quality policy ; whereas this Regulation also covers areas planted with vine varieties suitable for the production of currants in the region of Egialia in the nomos of Akhaia with view to avoiding calling into HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 12 ( 1 ) and (2) of Regulation (EEC) No 1442/88 , Greece is hereby authorized not to apply the measures for the permanent abandonment of wine-growing areas provided for in that Regulation in all areas under vines indicated in the Annex hereto from the 1989/90 wine year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 132, 28 . 5. 1988, p. 3 . 0 OJ No L 241 , 1 . 9 . 1988 , p. 108 . 3 OJ No L 73, 17. 3 . 1989, p. 23 . 13 . 5. 89 Official Journal of the European Communities No L 131 /47 ANNEX Wine-growing areas in reslect of which Greece is authorized not to apply the measures provided for in Regulation (EEC) No 1442/88 I. Areas planted within a quality wine psr production area with vine varieties recognized suitable for the production of quality wines psr in the area concerned, located in the following areas in respect of the following designations of origin : Region Designation A. Western and Central Macedonia 1 . Imathia Naoussa 2. Chalkidiki Cotes de Meliton 3 . Kilkis Goumenissa B. Epirus 1 . Ioannina Zitsa C. Thessaly - 1 . Larissa 2. Magnissia Rapsani Nea Anchialos D. Peloponnese-western mainland Greece 1 . Arcadia Mantinia E. Attiki  Aegean Islands 1 . Anatoliti 2. Dodekanissa 3 . Kiklades Kantza Rhodes Paros, Santonni 4. Lesbos 5 . Samos Limos Samos F. Crete 1 . Iraklion Archanes, Dafnes, Peza Sitia2. Lassithi II . Areas planted with varieties recognized as suitable for the production of currants in the region of Egialia, nomos of Akhaia.